

116 HRES 483 IH: Recognizing the importance and effectiveness of veteran-to-veteran sponsorship programs.
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 483IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Gallagher (for himself and Mr. Kind) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONRecognizing the importance and effectiveness of veteran-to-veteran sponsorship programs.
	
 Whereas approximately 200,000 veterans discharge from the military every year, many experiencing difficulty transitioning from active duty to civilian life;
 Whereas many veterans experience a heightened risk for depression, isolation, post-traumatic stress disorder, confusion, or suicidal ideation during the transition period;
 Whereas evidence-based practices such as veteran-to-veteran peer support have proven to be effective in easing the transition to civilian life;
 Whereas the National Alliance on Mental Illness has recognized that veteran-to-veteran counseling increases self-esteem, social functioning, and life satisfaction;
 Whereas the Veterans Health Administration of the Department of Veterans Affairs has recognized that veteran-to-veteran counseling improves social functioning, quality of life, independence, ability to deal with mental illness, communication skills, employment outcomes, and the effectiveness of the mental health delivery system;
 Whereas peer-to-peer veteran sponsorship programs help establish a welcoming environment that is more conducive for a positive transition to civilian life;
 Whereas veteran-to-veteran sponsorship programs are not an intervention, but a guiding hand to assist veterans;
 Whereas the Federal Government can aid in mitigating emotional, physical, and social challenges for veterans struggling with transition through support for veteran-to-veteran sponsorship programs; and
 Whereas veteran-to-veteran sponsorship programs have been established in communities in Northeastern Wisconsin and throughout the State, by a variety of entities including—
 (1)Brown County, Wisconsin, which hosts the Northeast Wisconsin Battalion, one of the first veteran-to-veteran sponsorship programs of its kind in the State;
 (2)the 72 County Veterans Service Officers serving every county of Wisconsin, and 11 Tribal Veterans Service Officers serving Native American veterans, who are examples of veterans helping veterans;
 (3)La Crosse, Wisconsin, home to the La Crosse Area Veterans Mentor Program (LAVMP) which offers peer-to-peer mentorship and support for veterans struggling with substance abuse, homelessness, and social reintegration, offering support through Veterans Treatment Courts, a Veteran Community Health Worker, Peer Support Specialists, and initiating a Peer Advisory for Veteran Education program at Western Technical College;
 (4)the Department of Veterans Affairs, which offers a transition specialist program, acknowledging the necessity of assisting veterans transition to civilian life;
 (5)Outagamie County, Wisconsin, which is home to a veteran-focused nonprofit, Veterans’ Mentor Group, to support other veterans, recruit new veteran mentors, provide training and coordinate with the Veterans Treatment Court Coordinator, in addition to being a resource for other veterans from within the community who may find themselves in need;
 (6)the military, which offers transition assistance programs to assist veterans with the transition to civilian life;
 (7)the University of Wisconsin System, which offers Vets for Vets, a student organization of veterans for veterans to assist with counseling and benefit information;
 (8)the University of Wisconsin Madison, which offers Peer Advisory for Veteran Education (PAVE), a peer-to-peer advising program that helps student veterans connect with other veterans, transition to college, and meet their personal and academic goals; and
 (9)the Fox Valley Technical College, as well as many University of Wisconsin campuses, which offer Student Veterans of America Chapters which are student-based mentoring programs: Now, therefore, be it
			
	
 That the House of Representatives— (1)recognizes the importance, effectiveness, and need for veteran-to-veteran sponsorship programs among existing programs and agencies of the Federal Government; and
 (2)encourages the use and practice of veteran to-veteran programs within the Federal Government and Congress.
			